DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 06/21/2022 for application with case number 16/643,662 (filed on 03/02/2020), in which claims 15-25 were originally presented for examination.

Status of Claims
Claims 15, 23 and 24 are currently amended. Claims 1-14 have been previously cancelled. Accordingly, claims 15-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 215 346.6, filed on 09/01/2017.	

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 03/02/2020 & 09/02/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 21, 23, and 25. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP §2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.

Response to Arguments 
Applicant's arguments filed on 06/21/2022 have been fully considered and are addressed as follows:
Regarding the Claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claims 15-16, 20-22 and 24  as being unpatentable over Huang (CN 101590864 B) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“The rejection of claim 15 has been noted and the claim has been amended in an effort to even more clearly define the invention of the instant application …
The prior art also does not disclose sending the collision warning signal within the rail vehicle to a warning apparatus, as recited in claim 23.
Finally, the prior art also does not disclose triggering the automatic braking and the acoustic warning apparatus upon receiving a collision warning signal from the
central apparatus, in addition to sending a collision warning signal within each rail
vehicle, as recited in claim 24.” (see Remarks pages 6-11; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended dependent claims 23 & 24 apparently to overcome the current obviousness rejections under §103 as recited in the Non-Final Office Action mailed on 06/08/2022. Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
However, Examiner points to Huang prior art for teaching that when the train signal processing device 1, which is installed/ located on each train as illustrated in Fig. 1, founds that there is a potential collision accident [i.e., when a collision risk is established], it issues warning messages to train drivers [i.e., sending collision warning signal within the rail vehicle] and other nearby trains  (see at least Huang’s Fig. 1 [reproduced here for convenience] &  ¶¶9-13).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    355
    823
    media_image1.png
    Greyscale

Huang’s Fig. 1 (emphasis added)

In response to Applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., the ability of the present invention to send collision warning signals within a train, without relying solely on a wireless connection to a central control) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claims 23 and 25 are objected to because of the following informalities:
Claim 23 recites “a collision warning signal” in line 5. It should be “[[a]] the collision warning signal”. 
Claim 25 recites “a collision warning signal” in line 3. It should be “[[a]] the collision warning signal”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-24 are rejected under 35 U.S.C. 112(b) because:

Claim 21 recites the limitation “the collision warning signal” in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation “the collision warning signal” refers to “a collision warning signal” of the sending limitation in line 17 of claim 15 or refers to “a collision warning signal” of the generating limitation in line 12 of claim 15. Examiner suggests amending claim 15 to recite “the collision warning signal” in line 17 to overcome this rejection.
Claim 23 recites the limitation “the collision warning signal” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation “the collision warning signal” refers to “a collision warning signal” of the sending limitation in line 17 of claim 15 or refers to “a collision warning signal” of the generating limitation in line 12 of claim 15. Examiner suggests amending claim 15 to recite “the collision warning signal” in line 17 to overcome this rejection (see claim objection above).
Claim 24 is rejected for incorporating the error(s) of their respective base claims by dependency. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 15-16, 20-25 are rejected under 35 USC §103 as being unpatentable over Patent Publication CN 101590864 B to Jinfu Huang (hereinafter “Huang”; which is found in the IDS submitted on 09/02/2021) in view of Patent Publication No. KR 10-0977727 B1 to Shin Kwang Ho (hereinafter “Ho”)

The rejections below are based on the machine translations of the Huang’s reference & Ho’s reference a copy of each is attached to the Non-Final Office Action as also indicated in the 892 form mailed on 06/08/2022. 
As per claim 15, Huang teaches a method for operating a rail vehicle network in which a multiplicity of rail vehicles are traveling (Huang, in Fig. 1 [reproduced here for convenience] & ¶6, discloses a railway signal system, such that the train driver is informed with the running status of other trains near the track in time, and when it is found that a collision accident may occur, a warning message is issued to the driver and other trains nearby, so that each train driver pays attention and takes action to avoid accidents), the method comprising:

    PNG
    media_image1.png
    355
    823
    media_image1.png
    Greyscale

Huang’s Fig. 1 (emphasis added)

determining with each of the rail vehicles a respective position in the rail vehicle network by creating position information (Huang, in Fig. 1 & ¶¶9-10, discloses that when the train passes the identification mark (2), the signal processing device (1) installed on the train reads the identification code of the identification mark in order to determine the current position of the train from the position number in the identification code, then sending out information such as the position and speed of the train on the track);
transmitting the position information from each of the rail vehicles to a track-side central apparatus (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track. And, the control center (3) [i.e., track-side central apparatus] that is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device on each train. Huang, in Fig. 2 & ¶29,  further discloses that the signal processing device (1) shown in the figure is provided with an operation monitoring device (101) transmits the operation information including the position number, train number, train running direction and speed to the control center (3), and the control center (3) can know the current position and running speed of each train according to the received operation information returned by each train);
forwarding the position information from the central apparatus to all of the rail vehicles in the rail vehicle network (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track, and receiving information such as position and speed sent by the signal processing device (1) of other trains, and running instructions sent to the train by the control center (3). Huang, in ¶28,  further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information with the running trains through the sub-regional control centers, which collectively referred to as the control center (3)); and
checking with a rail vehicle-specific collision monitoring apparatus provided in each rail vehicle the position information with regard to a potential collision risk of a collision with one or more other rail vehicles and, when a collision risk is established, generating a collision warning signal (Huang, in Fig. 1 &  ¶¶9-11, discloses the signal processing device (1) [i.e., rail vehicle-specific collision monitoring apparatus provided in each rail vehicle], according to the received information and instructions, perform collision simulation for all trains in the track area where the train is located [i.e., checking the position information with regard to a potential collision risk of a collision with one or more other rail vehicles]. And, when it is found that there a potential collision accident [i.e., when a collision risk is established], issue warning messages [i.e., collision warning signal] to train drivers and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. Huang, in ¶13,  further discloses that not only the train driver can control the train according to the instructions issued by the control center (3), but also the signal processing device (1) on the train can calculate the safe distance of the train according to the operation information issued by other nearby trains. and the maximum driving speed to help the driver make correct judgments, so as to avoid collision accidents);
when the collision risk is established, transmitting the collision warning signal from the respective rail vehicle to the central apparatus (Huang, in Fig. 1 & ¶9-11, discloses that when it is found that there a potential collision accident, issue warning messages to train drivers and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. The control center (3) is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device (1) on each train); 
forwarding the collision warning signals  (Huang, in ¶9-11, discloses that when it is found that there may be a collision accident, to issue warning messages to train drivers and other nearby trains [i.e., at least the rail vehicles concerned by the collision risk], informing all train drivers to pay attention and take appropriate action to avoid a crash. The control center (3) is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device (1) on each train); and
sending a collision warning signal within each rail vehicle from the rail vehicle-specific collision monitoring apparatus of the rail vehicle when the collision risk is established (Huang, in Fig. 1 &  ¶¶9-11, discloses the signal processing device (1) [i.e., rail vehicle-specific collision monitoring apparatus of the rail vehicle] when it is found that there a potential collision accident [i.e., when a collision risk is established], issue warning messages to train drivers [i.e., collision warning signal within each rail vehicle] and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. Huang, in ¶4, further discloses that the control center monitors the running of the train on the railway [i.e., position information] and since only the control center knows the running status of each train on the entire track [i.e., receiving collision warning signal from respective rail vehicle], the control center must instruct the trains to emergency brake [i.e., forwarding the collision warning signals from the central apparatus to at least the rail vehicles concerned by the collision risk] tens of seconds before an accident may occur, in order to avoid an accident. Huang, in ¶28, also discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers, which collectively referred to as the control center (3)).
Huang does not disclose, in this embodiment, that the train issued warning messages [i.e., collision warning signal] to train drivers and other nearby trains have been transmitted to the central apparatus first, then forwarded from the central apparatus to other nearby trains. Instead Huang teaches that the train directly issues warning messages to train drivers and other nearby trains when it determines that there a potential collision accident.
However, Huang discloses, in ¶4 & ¶28 that is was old and well known at the time of filing in the art of railway signal and train control systems, transmitting the collision warning signal to the central apparatus, then forwarding the collision warning signals from the central apparatus (Huang, in ¶4, discloses that the control center monitors the running of the train on the railway [i.e., position information] and since only the control center knows the running status of each train on the entire track [i.e., receiving collision warning signal from respective rail vehicle], the control center must instruct the trains to emergency brake [i.e., forwarding the collision warning signals from the central apparatus to at least the rail vehicles concerned by the collision risk] tens of seconds before an accident may occur, in order to avoid an accident. Huang, in ¶28, further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers, which collectively referred to as the control center (3)).
It would have been obvious to one of ordinary skill in the art of railway signal and train control systems before the filing date of the invention to use well-known train monitoring and warning centralized control topology that is adopted for exchanging information [i.e., the collection and forwarding of both train position information and warning information], as disclosed in the background section of Huang’s prior art, which has been conventional in the art of railway signal and train control systems to set up a control center for train operation supervisory, signaling and control. In addition, Huang’s disclosure has also given the provision of a central device topology [i.e. the control center 3 in Fig. 1] between trains transmitting technical implications to each other for receiving train position information and enabling train collision warnings, on the basis of which the central device is adopted for collecting and forwarding of train position information and warning information, which is easily conceivable and realizable to the one of ordinary skill in the art, and would have been well within the scope of invention to incorporate as a substitute.
While Huang, in certain embodiments, discloses that in case of a potential collision accident [i.e., when a collision risk is established], issuing warning messages to train drivers [i.e., collision warning signal within each rail vehicle] informing all train drivers to take appropriate action to avoid a crash, it does not explicitly teach sending the collision warning signal to a brake activation apparatus of the rail vehicle to activate automatic braking of the rail vehicle when the collision risk is established.
Ho teaches, in Fig. 1b [reproduced here for convenience], Abstract & ¶¶ 45-48 that is was old and well known at the time of filing in the art of train controllers, sending the collision warning signal to a brake activation apparatus of the rail vehicle to activate automatic braking of the rail vehicle when the collision risk is established (Ho, in Fig.1, Fig. 1b [both reproduced here for convenience], Abstract, discloses the control device (500) [i.e., brake activation apparatus] stops a train according to the emergency braking signal of the collision analysis device 300 [i.e., rail vehicle-specific collision monitoring apparatus provided in each rail vehicle]. Ho, in Fig. 1b & ¶¶45-48 (OR Page 4 of the provided translation), further discloses the operation unit 310 that calculates an estimated collision time with a train located at a short distance by using the received train information and the track information stored in the track information storage unit 320, and transmits the estimated time to the control unit 330, and the control unit 330 transmits a control signal or a danger signal [i.e., collision warning signal] to the warning device 400 [i.e., acoustic warning apparatus] according to the received collision anticipated time value, and transmits an emergency braking signal [i.e., collision warning signal] to the control device 500 [i.e., brake activation apparatus]. The warning device 400 that includes a voice output unit and a lamp display unit to warn the engineer of a collision between trains located at a short distance by using a voice and/or a lamp).


    PNG
    media_image2.png
    270
    534
    media_image2.png
    Greyscale

Ho’s Fig. 1b (emphasis added)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Ho, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide for delivering an early collision informing information for preventing a train collision due to human error (see at least Ho’s ¶1).

As per claim 16, Huang as modified by Ho teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.
[AltContent: arrow]
    PNG
    media_image3.png
    287
    776
    media_image3.png
    Greyscale

Huang’s Fig. 2 (emphasis added)

Huang further discloses wherein each of the rail vehicles is equipped with a mobile radio apparatus and each of the rail vehicles transmits its position information to the central apparatus by way of the mobile radio apparatus (Huang, in Fig. 2 [reproduced here for convenience] & ¶28-31, discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers, which collectively referred to as the control center (3). Huang’s disclosed wireless signal transceiver (104) shown in the figure 2 includes two transmitters and a plurality of receivers, and the transmitters and receivers can work on a plurality of designated communication channels. When the operation monitoring device (101) sends the operation information to the outside, the operation monitoring device (101) selects two communication channels in a random manner, and uses the two communication channels to transmit the operation information to the two transmitters).

As per claim 20, Huang as modified by Ho teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. Huang further discloses wherein:
the rail vehicles transmit collision risk data to the central apparatus in the event of an established collision risk (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track. And, the control center (3) [i.e., central apparatus] that is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device on each train); and
the central apparatus forwards the collision risk data so received to at least those rail vehicles that are concerned by the collision risk (Huang, in ¶¶28-29, discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information with the running trains through the sub-regional control centers, which collectively referred to as the control center (3). The signal processing device (1) shown in the figure is provided with an operation monitoring device (101) transmits the operation information including the position number, train number, train running direction and speed to the control center (3), and the control center (3) can know the current position and running speed of each train according to the received operation information returned by each train).

As per claim 21, Huang as modified by Ho teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. Huang further discloses the method which comprises:
transmitting from each of the rail vehicles, in addition to the position information, speed information that specifies a respective speed of the rail vehicle to the track-side central apparatus (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track. And, the control center (3) [i.e., track-side central apparatus] that is mainly used to schedule and manage the operation of each train, and monitor each train according to the position and speed information sent by the signal processing device on each train. Huang, in Fig. 2 & ¶29,  further discloses that the signal processing device (1) shown in the figure is provided with an operation monitoring device (101) transmits the operation information including the position number, train number, train running direction and speed to the control center (3), and the control center (3) can know the current position and running speed of each train according to the received operation information returned by each train);
forwarding from the central apparatus the position and speed information so received to all of the rail vehicles in the rail vehicle network (Huang, in Fig. 1 & ¶¶9-11, discloses that the signal processing device (1) is installed on the train, and is mainly used for sending out information such as the position and speed of the train on the track, and receiving information such as position and speed sent by the signal processing device (1) of other trains, and running instructions sent to the train by the control center (3). Huang, in ¶28,  further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information with the running trains through the sub-regional control centers, which collectively referred to as the control center (3)); and
causing the collision monitoring apparatuses of the rail vehicles to take the received position and speed information into consideration when determining the collision risk, when generating the collision warning signal, and/or when generating the collision risk data (Huang, in Fig. 1 &  ¶¶9-11, discloses the signal processing device (1) [i.e., rail vehicle-specific collision monitoring apparatus], according to the received information and instructions, perform collision simulation for all trains in the track area where the train is located. And, when it is found that there a potential collision accident, issue warning messages [i.e., collision warning signal] to train drivers and other nearby trains, informing all train drivers to pay attention and take appropriate action to avoid a crash. Huang, in ¶13, further discloses that not only the train driver can control the train according to the instructions issued by the control center (3), but also the signal processing device (1) on the train can calculate the safe distance of the train according to the operation information issued by other nearby trains. and the maximum driving speed to help the driver make correct judgments, so as to avoid collision accidents).

As per claim 22, Huang as modified by Ho teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Huang further discloses the said method, which comprises checking the received position information with a central apparatus-side collision monitoring apparatus with regard to a potential collision risk and sending a central apparatus side collision warning signal to all concerned rail vehicles when a collision risk is established (Huang, in ¶4, discloses that the control center monitors the running of the train on the railway [i.e., position information] and since only the control center knows the running status of each train on the entire track [i.e., receiving collision warning signal from respective rail vehicle], the control center must instruct the trains to emergency brake [i.e., forwarding the collision warning signals from the central apparatus to at least the rail vehicles concerned by the collision risk] tens of seconds before an accident may occur, in order to avoid an accident. Huang, in ¶28, further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [i.e., collision warning signal] with the running trains through the sub-regional control centers, which collectively referred to as the control center (3)).

As per claim 23, Huang as modified by Ho teaches the method according to claim 22, accordingly, the rejection of claim 22 above is incorporated. 
Huang does not disclose wherein the rail vehicles are each equipped with an optical and/or acoustic warning apparatus in a driver's cabin or in the driver's cabins, and the method further comprises activating the warning apparatus by sending the collision warning signal within the rail vehicle to the warning apparatus when a collision warning signal is generated by the rail vehicle-specific collision monitoring apparatus.
Ho teaches, in Fig. 1b [reproduced here for convenience], Fig. 2 & ¶¶45-48, that is was old and well known at the time of filing in the art of train control systems, wherein the rail vehicles are each equipped with an optical and/or acoustic warning apparatus in a driver's cabin or in the driver's cabins, and the method further comprises activating the warning apparatus by sending the collision warning signal within the rail vehicle to the warning apparatus when a collision warning signal is generated by the rail vehicle-specific collision monitoring apparatus (see Ho, in Fig. 1b & ¶¶45-48 (OR Page 4 of the provided translation), discloses the operation unit 310 that calculates an estimated collision time with a train located at a short distance by using the received train information and the track information stored in the track information storage unit 320, and transmits the estimated time to the control unit 330, and the control unit 330 transmits a control signal or a danger signal [i.e., collision warning signal] to the warning device 400 [i.e., acoustic warning apparatus] according to the received collision anticipated time value, and transmits an emergency braking signal [i.e., collision warning signal] to the control device 500 [i.e., brake activation apparatus]. The warning device 400 that includes a voice output unit and a lamp display unit to warn the engineer of a collision between trains located at a short distance by using a voice and/or a lamp).


    PNG
    media_image2.png
    270
    534
    media_image2.png
    Greyscale

Ho’s Fig. 1b (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Ho, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide for delivering an early collision informing information for preventing a train collision due to human error (see at least Ho’s ¶1).

As per claim 24, Huang as modified by Ho teaches the method according to claim  23, accordingly, the rejection of claim 23 above is incorporated. 
Huang further discloses the said method, which comprises additionally triggering the automatic braking  (Huang, in ¶4, discloses that the control center monitors the running of the train on the railway [i.e., position information] and since only the control center knows the running status of each train on the entire track [implies receiving collision warning signal from respective rail vehicle], the control center must instruct the trains to emergency brake [i.e., triggering the automatic braking] tens of seconds before an accident may occur, in order to avoid an accident. Huang, in ¶28, further discloses that the general control center is responsible for dispatching, commanding and managing the trains on the lines under its jurisdiction, and exchanging information [implies collision warning signal] with the running trains through the sub-regional control centers, which collectively referred to as the control center (3)).
Ho teaches, in Fig. 1b [reproduced here for convenience], Fig. 2 & ¶¶45-48, that is was old and well known at the time of filing in the art of train control systems, triggering the automatic braking and the acoustic warning apparatus (Ho, in Fig. 1b, Fig. 2 [both figures reproduced here for convenience] & ¶¶45-48 (OR Page 4 of the provided translation), discloses the operation unit 310 that calculates an estimated collision time with a train located at a short distance by using the received train information and the track information stored in the track information storage unit 320, and transmits the estimated time to the control unit 330, and the control unit 330 transmits a control signal or a danger signal [i.e., collision warning signal] to the warning device 400 [i.e., acoustic warning apparatus] according to the received collision anticipated time value, and transmits an emergency braking signal [i.e., collision warning signal] to the control device 500 [i.e., brake activation apparatus]. The warning device 400 that includes a voice output unit and a lamp display unit to warn the engineer of a collision between trains located at a short distance by using a voice and/or a lamp).

    PNG
    media_image4.png
    405
    713
    media_image4.png
    Greyscale

Ho’s Fig. 2

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Ho, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide for delivering an early collision informing information for preventing a train collision due to human error (see at least Ho’s ¶1).

As per claim 25, Huang as modified by Ho teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Huang does not disclose wherein the central apparatus is equipped with an optical and/or acoustic warning apparatus that is activated upon receiving a collision warning signal from one of the rail vehicle-specific collision monitoring apparatuses or when a collision warning signal is present at the central apparatus.
Ho teaches, in Fig. 1b, Fig. 2 [both figures reproduced here for convenience] & ¶¶45-48, that is was old and well known at the time of filing in the art of train control systems, wherein the central apparatus is equipped with an optical and/or acoustic warning apparatus that is activated upon receiving a collision warning signal from one of the rail vehicle-specific collision monitoring apparatuses or when a collision warning signal is present at the central apparatus (see Ho, in ¶¶45-48 (i.e., Page 4 of the provided translation), discloses the operation unit 310 that calculates an estimated collision time with a train located at a short distance by using the received train information and the track information stored in the track information storage unit 320, and transmits the estimated time to the control unit 330, and the control unit 330 transmits a control signal or a danger signal [i.e., collision warning signal] to the warning device 400 [i.e., acoustic warning apparatus] according to the received collision anticipated time value, and transmits an emergency braking signal [i.e., collision warning signal] to the control device 500 [i.e., brake activation apparatus]. The warning device 400 that includes a voice output unit and a lamp display unit to warn the engineer of a collision between trains located at a short distance by using a voice and/or a lamp).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Ho, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide for delivering an early collision informing information for preventing a train collision due to human error (see at least Ho’s ¶1).




















Claim 17 is rejected under 35 USC §103 as being unpatentable over Huang (Patent Publication CN 101590864 B) in view of PG Pub. No. US 2010/0327125 to Braband et al. (hereinafter “Braband”; which is found in the IDS submitted on 03/02/2020)
The rejections below are based on the machine translation of the Huang’s reference a copy of which is attached to Non-Final Office Action as also indicated in the 892 form mailed on 06/08/2022. 

As per claim 17, Huang as modified by Ho teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.
Huang further discloses wherein each of the rail vehicles is equipped with a GSM (Huang, in Fig. 2  & ¶30, discloses that the communication device (103) shown in the figure 2 is provided with 3 mobile phones, including 2 GSM mobile phones and 1 CMDA mobile phone, wherein 1 GSM mobile phone passes through China Mobile's GSM mobile phone network and control center (3) communication, a GSM mobile phone communicates with the control center (3) through China Unicom's GSM mobile phone network, and a CDMA mobile phone communicates with the control center (3) through China Unicom's CDMA mobile phone network). 
Huang is silent on that standard type of the disclosed GSM-R.
Braband teaches, in its figure [reproduced here for convenience] & ¶13, that is was old and well known at the time of filing in the art of train control systems, each of the rail vehicles is equipped with a GSM-R mobile radio apparatus (Braband, in its Figure & ¶13, discloses the train vehicles use wireless communication, for example GSM-R, via data radio links 4.1 and 4.2 respectively, for connection to the monitoring facility 3 and continually transmit the position data measured with satellite assistance, and preferably also the current speed, to the monitoring facility 3).

    PNG
    media_image5.png
    460
    756
    media_image5.png
    Greyscale

Braband’s Figure

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Braband, as both inventions are directed to the same field of endeavor - train control systems and the combination would guarantee performance at speeds up to 500 km/h (310 mph), without any communication loss (see NPL attached to Non-Final Office Action mailed on 06/08/2022 [Wingdings font/0xE0] Wikipedia: https://en.wikipedia.org/wiki/GSM-R).















Claims 18-19 are rejected under 35 USC §103 as being unpatentable over Huang (Patent Publication CN 101590864 B) in view of Patent Publication No. DE 4434789 A1 to Zwingel et al. (hereinafter “Zwingel”; which is found in the IDS submitted on 03/02/2020)
The rejections below are based on the machine translation of the Huang’s & Zwingel’s references a copy of each is attached to Non-Final Office Action as also indicated in the 892 form mailed on 06/08/2022. 

As per claim 18, Huang as modified by Ho teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.
Huang does not disclose wherein each of the rail vehicles is equipped with a dedicated satellite-assisted positioning apparatus and each of the rail vehicles determines its position information on a basis of the positioning data of the positioning apparatus or forwards the positioning data of the positioning apparatus to the central apparatus as its position information.
Zwingel teaches, in Fig. 1 [reproduced here for convenience] & ¶11, that is was old and well known at the time of filing in the art of train control systems, wherein each of the rail vehicles is equipped with a dedicated satellite-assisted positioning apparatus and each of the rail vehicles determines its position information on a basis of the positioning data of the positioning apparatus or forwards the positioning data of the positioning apparatus to the central apparatus as its position information (Zwingel, in Fig. 1 [reproduced here for convenience] & ¶11, discloses the traction vehicles 1 and 2 are each equipped with a receiver 3 or 6 for the satellite navigation system GPS [i.e., dedicated satellite-assisted positioning apparatus]. The position data transmitted by the satellites 8, 9, 10 are decoded and exchanged over a radio link 7 at specific time intervals. Traction vehicles 1 and 2 are each equipped with a combined transceiver 4 and 5, respectively. The radio connection can also take place via the radio link 12 using a stationary installed transmitter 11. In vehicles 1 and 2, the position data received from the other vehicle is compared with its own position and the absolute value of the distance vector of vehicles 1 and 2 is calculated).

    PNG
    media_image6.png
    616
    993
    media_image6.png
    Greyscale

Zwingel’s Fig. 1 (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Zwingel, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide train position determination with an accuracy of <50 m using a satellite positioning system (see at least Zwingel’s ¶6).

As per claim 19, Huang as modified by Ho & Zwingel by teaches the method according to claim 15, accordingly, the rejection of claim 15 above is incorporated.
Huang does not disclose wherein the satellite-assisted positioning apparatus is a GPS or a Galileo positioning apparatus.
Zwingel teaches, in Fig. 1 [reproduced here for convenience] & ¶11, that is was old and well known at the time of filing in the art of train control systems, wherein the satellite-assisted positioning apparatus is a GPS or a Galileo positioning apparatus (Zwingel, in Fig. 1 [reproduced here for convenience] & ¶11, discloses the traction vehicles 1 and 2 are each equipped with a receiver 3 or 6 for the satellite navigation system GPS [i.e., satellite-assisted positioning apparatus]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Zwingel, as both inventions are directed to the same field of endeavor - train control systems and the combination would provide train position determination with an accuracy of <50 m using a satellite positioning system (see at least Zwingel’s ¶6).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661